DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/495,513 application filed September 19, 2019.  Claims 1-26 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted September 19, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Objections
Claims 10 and 21 recite “an axial clearance of max. 50 μm”.  Examiner suggests avoiding abbreviations in the claims to prevent any indefinite or inconsistent interpretation.  Examiner suggests amending these instances to read --an axial clearance of equal to or less than 50 μm--, or other suitable language.
Claim 11 is objected to because of the following informalities:  the claim recites “a piston ring” in line 2.  Examiner suggests amending this to read --[[a]] the piston ring-- to provide proper antecedent basis for this element.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 15-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "”The piston ring" in line one.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending this to read --[[The]] A piston ring-- to avoid confusion as to whether this claim should instead depend from Claim 1. 
Claims 15-23 and 25 are rejected based upon the dependency to a rejected base claim.
Claims 7, 8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 7 and 20 recites the broad recitation “a plurality of recesses”, and the claim also recites “preferably at most 40 recesses” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Claim 8 is rejected based upon the dependency to a rejected base claim.

Allowable Subject Matter
Claims 1-26 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant piston rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GRANT MOUBRY/Primary Examiner, Art Unit 3747